                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


MICHAEL MEYER,

                   Plaintiff,
                                                   Case No. 20-cv-432-pp
      v.

DR. DANIEL KNOEDLER,
SAMUEL WEBER,
and SCOTT JENSEMA,

                   Defendant.


  ORDER ADOPTING JUDGE JOSEPH’S RECOMMENDATION (DKT. NO. 6)
             AND DISMISSING CASE WITH PREJDUICE


      On March 19, 2020, the plaintiff, who is representing himself, filed a civil

rights complaint against three employees of Sheboygan County Health and

Human Services. Dkt. No. 1. The complaint indicated that the plaintiff lived at

“TCHCC” at W20410 State Road 121 in Whitehall, Wisconsin, id. at 1; the

TCHCC is the Trempealeau County Health Care Center, see www.tchcc.com

(last visited July 7, 2020). The plaintiff alleged that Dr. Knoelder prescribed

“unnecessary and excessive medications” at “untherapeutic levels” any time the

plaintiff expressed anxiety from PTSD. Id. at 2. He asserted that Samuel Weber

denied him his right to choose his own provider for psychiatric treatment and

Scott Jensema denied him passes to see his family. Id. at 3. The plaintiff

accused all three of using his “CHP51” (presumably Wis. Stat. §51.20, the

involuntary commitment statute) as a “weapon” against him and believes they


                                         1

           Case 2:20-cv-00432-PP Filed 07/08/20 Page 1 of 6 Document 7
are denying him medical and dental care. Id. at 2-3. The plaintiff indicated that

he wanted to be free from the defendants’ clutches and from CHP51 custody,

and that he wanted the defendants to have no further say in his treatment. Id.

at 4. He also asked for damages—$3,500 in loans, $12,000 worth of books and

$98,000 for mental anguish and emotional distress. Id.

      Magistrate Judge Nancy Joseph screened the complaint and found that

the plaintiff’s claims were vague and conclusory. Dkt. No. 4 at 3. She noted

that it was not a constitutional violation for a doctor to provide treatment with

which a patient disagrees. Id. She observed that the plaintiff did not provide

any examples of requests for medical or dental treatment denied by the

defendants. Id. Judge Joseph gave the plaintiff thirty days to file an amended

complaint to address these deficiencies and explained what kind of information

he needed to provide. Id. at 4. Although the plaintiff subsequently filed his form

indicating whether he consented to the magistrate judge deciding his case, dkt.

no. 5, he did not file an amended complaint by the deadline Judge Joseph set

(or at any other time). Judge Joseph issued a recommendation that this court

dismiss the case with prejudice for failure to prosecute. Dkt. No. 6. Her order

advised the plaintiff that he could object to that recommendation within

fourteen days. Id. at 2. The plaintiff has not filed an objection.

      Under Federal Rule of Civil Procedure 72(b), if a party does not object to

a magistrate judge’s report and recommendation, the district court reviews the

recommendation for clear error. Fed. R. Civ. P. 72(b); Johnson v. Zema Sys.

Corp., 170 F.3d 734, 739 (7th Cir. 1999) (citations omitted). This court must

                                         2

         Case 2:20-cv-00432-PP Filed 07/08/20 Page 2 of 6 Document 7
decide only whether Judge Joseph’s recommendation that the court dismiss

the plaintiff’s case for his failure to prosecute it is clearly erroneous. Because it

has been three and a half months since Judge Joseph issued her order giving

the plaintiff thirty days to amend the complaint and he has not done so

(despite the fact that he did file his magistrate judge consent form during that

time), it appears to the court that the plaintiff is not diligently pursuing his

case. The court agrees with Judge Joseph that the case should be dismissed.

         Federal Rule of Civil Procedure 41(b) says that if a plaintiff “fails to

prosecute or to comply with [the Federal Rules of Civil Procedure] or a court

order, a defendant may move to dismiss the action or any claim against it, and

unless the dismissal order says otherwise, the dismissal “operates as an

adjudication on the merits.” Another way to describe an adjudication “on the

merits” is to say that the case is dismissed “with prejudice.” But the defendants

did not move to dismiss the plaintiff’s case, so Fed. R. Civ. P. 41(b) does not

apply.

         Civil Local Rule 41(c) says that “[w]henever it appears to the Court that

the plaintiff is not diligently prosecuting the action and Civil L.R. 41(a)

[dismissal for failure to prove service] or (b) [dismissal for failure to answer or

plead] does not apply, the Court may enter an order of dismissal with or

without prejudice.” Civ. L.R. 41(c) (E.D. Wis.). This local rule allows the judge

to decide whether to dismiss the plaintiff’s case permanently (with prejudice),

or to dismiss it in such a way that he can bring the case again in the future

(without prejudice). The Seventh Circuit has held that if a judge dismisses a

                                            3

            Case 2:20-cv-00432-PP Filed 07/08/20 Page 3 of 6 Document 7
plaintiff’s case to “induce [the] litigant[] to follow the court’s deadlines,” the

judge should dismiss with prejudice. Schroeder v. Malone, Case No. 19-2105,

2020 WL 3042145, at *1 (7th Cir. June 8, 2020). Dismissal with prejudice is a

“sanction,” or a punishment, for failure to follow the court’s order. See Lucien

v. Breweur, 9 F.3d 26, 29 (7th Cir. 1993); Kennedy v. Huibregtse, 831 F.3d

441, 443 (7th Cir. 2016).

      Judge Joseph recommended that the court dismiss the plaintiff’s case

“with prejudice.” This recommendation was not clearly erroneous. The court’s

records show that the plaintiff filed has filed other cases in the Eastern District

of Wisconsin. In October 2002, while at the Milwaukee County Jail, he filed a

petition for a writ of habeas corpus alleging, among other things, that he was

forced to take certain medications; Judge Griesbach summarily dismissed the

petition. Meyer v. Clarke, Case No. 20-cv-1032 (E.D. Wis.) In October 2004, the

plaintiff filed a §1983 complaint; at that time, he was at the Wisconsin

Resource Center. Meyer v. Downing, Case No. 04-cv-1022, (E.D. Wis.). The

plaintiff again claimed that a doctor diagnosed him and administered

psychotropic medications in violation of the Eighth Amendment. Judge Charles

N. Clevert, Jr. dismissed the complaint as frivolous but gave the plaintiff an

opportunity to amend his complaint. Dkt. No. 4. That time, the plaintiff filed

the amended complaint, id. at dkt. no. 5, but then asked to dismiss the case

six days after Judge Clevert reopened the case, dkt. no. 8. Some fifteen years

later, the plaintiff files this case, again asserting that a defendant gave him

unnecessary and excessive medications and alleging that all defendants

                                           4

          Case 2:20-cv-00432-PP Filed 07/08/20 Page 4 of 6 Document 7
somehow “used against him” the fact that he has been involuntarily committed.

The plaintiff has established a pattern of alleging that doctors are forcing

medication on him, without supporting those claims.

      The court agrees with Judge Joseph that given this history, and the

plaintiff’s failure to follow Judge Joseph’s order to amend the compliant, it is

appropriate for the court to sanction the plaintiff by dismissing the case with

prejudice.

      The court ADOPTS Judge Joseph’s recommendation to dismiss the case

with prejudice. Dkt. No. 6.

      The court ORDERS that this case is DISMISSED WITH PREJUDICE for

the plaintiff’s failure to diligently prosecute it. The court will enter judgment

accordingly.

      This order and the judgment to follow are final. A dissatisfied party may

appeal this court’s decision to the Court of Appeals for the Seventh Circuit by

filing in this court a notice of appeal within thirty (30) days of the entry of

judgment. See Fed. R. of App P. 3, 4. This court may extend this deadline if a

party timely requests an extension and shows good cause or excusable neglect

for not being able to meet the thirty-day deadline. See Fed. R. App. P. 4(a)(5)(A).

      Under certain circumstances, a party may ask this court to alter or

amend its judgment under Federal Rule of Civil Procedure 59(e) or ask for relief

from judgment under Federal Rule of Civil Procedure 60(b). Any motion under

Rule 59(e) must be filed within twenty-eight (28) days of the entry of

judgment. The court cannot extend this deadline. See Fed. R. Civ. P. 6(b)(2).

                                         5

         Case 2:20-cv-00432-PP Filed 07/08/20 Page 5 of 6 Document 7
Any motion under Rule 60(b) must be filed within a reasonable time, generally

no more than one year after the entry of judgment. The court cannot extend

this deadline. See Fed. R. Civ. P. 6(b)(2).

      The court expects the plaintiff to closely review all applicable rules and

determine, what, if any, further action is appropriate in a case.

      Dated in Milwaukee, Wisconsin this 8th day of July, 2020.

                                       BY THE COURT:


                                       _____________________________________
                                       HON. PAMELA PEPPER
                                       Chief United States District Judge




                                          6

         Case 2:20-cv-00432-PP Filed 07/08/20 Page 6 of 6 Document 7
